STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 20, 2015
               Plaintiff-Appellee,

v                                                                  No. 318386
                                                                   Eaton Circuit Court
DARCY ARLENE RODWELL,                                              LC No. 12-020356-FH

               Defendant-Appellant.


Before: SHAPIRO, P.J., and GLEICHER and RONAYNE KRAUSE, JJ.

PER CURIAM.

       Following a jury trial, defendant was convicted of three counts of second-degree home
invasion, MCL 750.110a(3). She was sentenced as a fourth habitual offender, MCL 769.12, to
terms of imprisonment of 72 to 300 months. Defendant appeals by right and we affirm.

        Defendant was charged with stealing prescription medicine, clothes, jewelry, and other
personal items from three different tenants of the Riverview Village Apartment Complex while
employed as a resident manager. The apartments in question were leased by Cara and Derek
Lawrence, Kayla Ryan, and Lacinda Eager. On appeal, defendant argues that the prosecution
failed to present sufficient evidence to allow a reasonable jury to convict her of home invasion
with regard to the Ryan and Eager apartments.

        When determining whether a defendant’s conviction is supported by sufficient evidence,1
we must ask whether a “rational trier of fact could have found that the essential elements of the
crime were proven beyond a reasonable doubt.” People v Carines, 460 Mich 750, 757; 597
NW2d 130 (1999). All evidence should be viewed in a light most favorable to the prosecution.
People v Johnson, 460 Mich 720, 723; 597 NW2d 73 (1999). Circumstantial evidence and
reasonable inferences arising from that evidence can constitute satisfactory proof of the elements
of a crime, including the defendant’s state of mind, knowledge, or intent. People v Kanaan, 278
Mich App 594, 622-623; 751 NW2d 57 (2008); see also Carines, 460 Mich at 757.



1
 Whether a defendant’s conviction was supported by sufficient evidence is reviewed de novo.
People v Harverson, 291 Mich App 171, 177; 804 NW2d 757 (2010).



                                               -1-
       In order to convict defendant of second-degree home invasion under MCL 750.110a(3),
the prosecution had to establish that defendant (1) entered a dwelling, (2) without permission,
and (3) with intent to commit larceny. Further, “it is well settled that identity is an element of
every offense.” People v Yost, 278 Mich App 341, 356; 749 NW2d 753 (2008). Defendant
concedes that the crimes occurred, but argues that the prosecution failed to establish that she was
the individual who committed the home invasion of the Ryan and Eager apartments. We
disagree.

                                    I. RYAN APARTMENT

        On July 3, 2012, Lance Webb, Ryan’s fiancée, stopped by her apartment to drop off some
baskets of laundry. He testified that, as he walked up to the door, he saw defendant exiting
Ryan’s apartment. He stated that defendant seemed startled to see him and claimed that she had
entered the apartment because she thought someone inside was sick. This claim was belied by
Ryan’s testimony, who stated that there was no one in the apartment at the time, and there is no
indication in the record that Ryan, or anyone else who lived in or frequently visited the
apartment, was sick during this time period. Ryan also testified that she had no maintenance
requests pending on that date; if she had, apartment staff could have entered the apartment to
perform the requested repairs. When Webb told Ryan of the incident, she confronted defendant,
who again offered the same explanation. Ryan testified that she had previously noticed several
items missing from her apartment, including bottles of perfume and lotion, and opined that no
one else could have taken the bottles because the only people with access to her apartment were
her small children and her niece. After confronting defendant, Ryan returned to her apartment to
inspect for any missing property. She checked her jewelry box, where she had previously found
the perfume and lotion missing; inside, she found that a diamond ring and a gold necklace with
three diamond stones were missing. Several DVDs were also missing from the apartment.

        This evidence was sufficient to allow the jury to reasonably conclude that defendant was
the individual that committed the home invasion. Webb witnessed defendant exiting Ryan’s
apartment and shortly thereafter Ryan found her belongings missing. Defendant had no reason
to be in Ryan’s apartment, because it was empty at the time (belying defendant’s claim that she
believed someone was sick inside) and Ryan had no pending maintenance requests. To the
extent defendant offered testimony on her own behalf, from herself and others, the jury was free
to disbelieve this testimony, and “we will not interfere with the jury’s determinations regarding
the weight of the evidence and the credibility of the witnesses.” People v Unger, 278 Mich App
210, 222; 749 NW2d 272 (2008). Accordingly, we conclude that this evidence, and the
reasonable inferences drawn therefrom, was sufficient to allow the jury to conclude that
defendant committed the second-degree home invasion of Ryan’s apartment.

                                   II. EAGER APARTMENT

       Jill Smith, another resident of Riverview Village Apartments, testified that in the summer
of 2012, she was walking her dog when she witnessed defendant exiting building 621, where
Eager’s apartment was located. Smith saw defendant carrying a bunch of clothes on hangers
slung over her shoulder. Smith saw defendant carry the clothes to defendant’s own apartment
and enter through a sliding glass door. Smith testified that she was suspicious of defendant and,
when she questioned defendant about the incident three days later, defendant responded that


                                                -2-
someone had given her the clothes. When Smith learned that Eager was missing clothes from
her apartment, she told Eager what she had seen. Eager testified that during that summer, she
had been staying with her mother due to her recent surgery and stated that, in July 2012, she
noticed several items missing from her apartment. These included 200 tablets of prescription
medicine, jewelry, several DVDs, as well as several new outfits from her closet, all of which had
been on hangers. Near the end of July, Eager saw defendant wearing one of her missing shirts.

        This evidence was sufficient to allow the jury to conclude that defendant committed the
home invasion of Eager’s apartment. Smith testified that she witnessed defendant walking from
the building containing Eager’s apartment carrying clothes. Eager testified that she later saw
defendant wearing one of the stolen shirts. This evidence, and the reasonable inferences drawn
therefrom, sufficiently supports the jury’s conclusion that defendant committed this home
invasion. Again, to the extent defendant offered conflicting testimony, the jury was free to
disbelieve it and give it little weight in comparison to the testimony of Smith and Eager. Unger,
278 Mich App at 222. Accordingly, we conclude that the prosecution presented sufficient
evidence to allow the jury to convict defendant of the second-degree home invasion of Eager’s
apartment.2

       Affirmed.

                                                           /s/ Douglas B. Shapiro
                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Amy Ronayne Krause




2
 Defendant also argues that she would be entitled to resentencing if we were to reverse the two
challenged second-degree home invasion convictions. Because we find that those convictions
were supported by sufficient evidence, we need not address this argument.



                                               -3-